DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 and 11/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-24 is pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20050020980 A1
Inoue et al. hereinafter Inoue
US 3880138 A
Wootten et al. hereinafter Wootten
EP 0871875 B1
KOCHERSPERGER et al. hereinafter KOCHERSPERGER
US 20170138913 A1
Nocon et al. hereinafter Nocon


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-13 and 15-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Wootten.
With respect to claim 1, Inoue discloses a metering pump, comprising: 
a pump housing (housing 10) having an axial bore (bore where cassette 14 received, see Fig. 1) and a slot parallel to an axis of the axial bore (see Fig. 5, upper portion of the part with reference sign 158); 
a drive nut (117) having a bore (114) with internal threads (112), the drive nut disposed in the axial bore of the pump housing; 
an anti-rotation guide pin (150) extending into the slot of the pump housing (upper portion of the part with reference sign 158, see Fig. 5); 
a lead screw (94) and having a threaded outer surface in engagement with the threaded bore (114) of the drive nut (117); and 
a pusher element (24) comprising one of a pusher cap (26) and a pusher jacket (30), 
the pusher element (24) secured to the drive nut (117) and having a convex surface (see Fig. 1, shape of the cap with the reference sign 26), 
wherein a rotation of the lead screw (94) imparts an axial translation of the drive nut (117) and pusher cap (26).
Inoue discloses the claimed subject matter except the driving unit having an opening; and the anti-rotation pin is at least partially disposed in the opening.
Wootten invention related to a method for injecting a contrast media into a person's vascular system discloses a gear wheel to which a nut with an aperture with inner threads is provided whereby a screw is threaded into the aperture. A pair of spaced apart stop rods 9 paralleling the tube 4 limits the extent to which the syringe assembly 2 may be rotated in either direction for all longitudinal adjusted positions of the syringe assembly, there being provided a stop screw 10 on the distal end of the tube 4 which engages one or the other of the stop rods 9 during rotation of the syringe assembly in opposite directions to limit such rotation (see col. 3 lines 8-15). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Inoue with the teachings of Wootten so that Inoue’s invention driving unit opening to partially receive the stop rod as disclosed in Wootten invention for the predicable benefit of limiting rotational movement of the syringe assembly and protect the sub-assemblies from damage.            
With respect to claim 2, Inoue and Wootten disclose the metering pump of claim 1 above. Inoue further comprising a stepper motor (motor 34 is preferably a stepper motor, see ¶[0054]) in mechanical communication with the lead screw (94).
With respect to claim 3, Inoue and Wootten disclose the metering pump of claim 1 above. Inoue further comprising a gearbox mechanically coupled to the lead screw and to the stepper motor (The drive shaft 42 drives a gearbox 54 comprising a series of gears 56, 58, 60, as shown in greater detail in FIG. 2 to transfer driving movement from the motor to the piston, see ¶[0057]).
With respect to claim 4, Inoue and Wootten disclose the metering pump of claim 1 above. Inoue further comprising a plunger (plunger or piston 24) having a first end in contact with the convex surface of the pusher cap (see Fig. 1, shape of the cap with the reference sign 26). 
With respect to claim 5, Inoue and Wootten disclose the metering pump of claim 4 above. Inoue further discloses the plunger comprises a plunger rod (elongate body portion 117) and a plunger hub (engagement portion 118), wherein an end of the plunger hub is in contact with the convex surface of the pusher element (see Fig. 1, shape of the cap with the reference sign 26).
With respect to claim 6, Inoue and Wootten disclose the metering pump of claim 5 above. Inoue further discloses a pod head (14, 190), the pod head comprising: a pump head (syringe barrel 16 adjacent the opening 22) having a pump chamber to receive an end of the plunger rod (syringe barrel chamber 18); and a cartridge housing (part of 14) disposed between the pump head (cap 190) and the pump housing (housing 10).
With respect to claim 10, Inoue and Wootten disclose the metering pump of claim 1 above. Inoue discloses all the claimed invention except the convex surface has a radius of curvature equal to a distance between the convex surface and an axial point midway along a length of an outer surface of the drive nut adjacent to a surface of the axial bore.
However, it would have been an obvious matter of design choice to the convex surface has a radius of curvature equal to a distance between the convex surface and an axial point midway along a length of an outer surface of the drive nut adjacent to a surface of the axial bore, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the arrangement of Inoue.
With respect to claim 11, Inoue and Wootten disclose the metering pump of claim 1 above. Inoue further discloses a sensor (sensors 170, 172) fixed to an external surface of the housing along the slot, the sensor configured to sense a presence of the anti-rotation guide pin at a fixed location along the slot (the travel of the drive nut 116 or piston 24 is preferably sensed by sensor similar to sensors 170, 172, see ¶[0105]).
With respect to claim 12, Inoue and Wootten disclose the metering pump of claim 11 above. Inoue further discloses the sensor is an optical sensor having an optical emitter and an optical detector configured to receive light emitted along an optical path from the optical emitter and wherein the optical detector generates a signal responsive to an interruption of the optical path by the anti-rotation guide pin (a first position sensor 170 detects when the drive nut 116 or piston 24 is in the "home" position. The sensor 170 may be an optical sensor mounted adjacent the home position of the flange 150. The sensor 170 includes a transmitter and a receiver, see ¶[0072]).
With respect to claim 13, Inoue discloses a metering pump, comprising: 
a guide boss having an axial bore (bore where cassette 14 received, see Fig. 1)  and a slot parallel to an axis of the axial bore (see Fig. 5, upper portion of the part with reference sign 158); 
a lead screw (lead screw 94) partially disposed in the axial bore (axial bore 114)and having a threaded surface and an opening (see Fig. 5 for threaded surface and opening); 
a first pulley (gear 60, see Fig. 2); 
a drive nut (drive nut 116) in mechanical communication with the first pulley (gears 56, 58, 60, see Fig. 2); 
an anti-rotation guide pin (150) at least partially disposed in the opening of the drive nut (116) and extending into the slot of the guide boss (See Fig. 1); and 
a pusher cap disposed at one end of the drive nut and having a convex surface (see Fig. 1, shape of the cap with the reference sign 26), wherein a rotation of the first pulley imparts a rotation to the drive nut and an axial translation to the lead screw (94) and pusher cap (26).
Inoue discloses the claimed subject matter except the driving unit having an opening; and the anti-rotation pin is at least partially disposed in the opening.
Wootten invention related to a method for injecting a contrast media into a person's vascular system discloses a gear wheel to which a nut with an aperture with inner threads is provided whereby a screw is threaded into the aperture. A pair of spaced apart stop rods 9 paralleling the tube 4 limits the extent to which the syringe assembly 2 may be rotated in either direction for all longitudinal adjusted positions of the syringe assembly, there being provided a stop screw 10 on the distal end of the tube 4 which engages one or the other of the stop rods 9 during rotation of the syringe assembly in opposite directions to limit such rotation (see col. 3 lines 8-15). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Inoue with the teachings of Wootten so that Inoue’s invention driving unit opening to partially receive the stop rod as disclosed in Wootten invention for the predicable benefit of limiting rotational movement of the syringe assembly and protect the sub-assemblies from damage.            
With respect to claim 15, Inoue and Wootten disclose the metering pump of claim 14 above. Inoue further discloses a stepper motor (motor 34) having a shaft coupled to the second pulley, wherein a rotation of the shaft imparts a rotation to the first and second pulleys and the drive nut (The drive shaft 42 drives a gearbox 54 comprising a series of gears 56, 58, 60, as shown in greater detail in FIG. 2 to transfer driving movement from the motor to the piston, see ¶[0057]).
With respect to claim 16, Inoue and Wootten disclose the metering pump of claim 13 above. Inoue further discloses a plunger (plunger or piston 24) having an end in contact with the convex surface of the pusher cap (see Fig. 1, shape of the cap with the reference sign 26). 
With respect to claim 17, Inoue and Wootten disclose the metering pump of claim 16 above. Inoue further discloses the plunger comprises a plunger rod (elongate body portion 117) and a plunger hub (engagement portion 118) and wherein an end of the plunger hub is in contact with the convex surface of the pusher cap (see Fig. 1, shape of the cap with the reference sign 26).
With respect to claim 18, Inoue and Wootten disclose the metering pump of claim 17 above. Inoue further discloses a pod head (14, 190), the pod head comprising: a pump head (syringe barrel 16 adjacent the opening 22) having a pump chamber to receive an end of the plunger rod (syringe barrel chamber 18); and a cartridge housing (part of 14) disposed between the pump head (cap 190) and the pump housing (housing 10).
With respect to claim 22, Inoue and Wootten disclose the metering pump of claim 13 above. Inoue discloses all the claimed invention except the convex surface has a radius of curvature equal to a distance between the convex surface and an axial point midway along a length of an outer surface of the drive nut adjacent to a surface of the axial bore.
However, it would have been an obvious matter of design choice to the convex surface has a radius of curvature equal to a distance between the convex surface and an axial point midway along a length of an outer surface of the drive nut adjacent to a surface of the axial bore, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the arrangement of Inoue.
With respect to claim 23, Inoue and Wootten disclose the metering pump of claim 13 above. Inoue further discloses a sensor (sensors 170, 172) fixed to an external surface of the guide boss along the slot, the sensor configured to sense a presence of the anti-rotation guide pin at a fixed location along the slot(the travel of the drive nut 116 or piston 24 is preferably sensed by sensor similar to sensors 170, 172, see ¶[0105]).
With respect to claim 24, Inoue and Wootten disclose the metering pump of claim 23 above. Inoue further discloses the sensor is an optical sensor having an optical emitter and an optical detector configured to receive light emitted along an optical path from the optical emitter and wherein the optical detector generates a signal responsive to an interruption of the optical path by the anti-rotation guide pin (a first position sensor 170 detects when the drive nut 116 or piston 24 is in the "home" position. The sensor 170 may be an optical sensor mounted adjacent the home position of the flange 150. The sensor 170 includes a transmitter and a receiver, see ¶[0072]).
Claims 7-9 and 19-21 are  rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Wootten as applied to claims 5, 13 and 17 above, and further in view of Nocon.
With respect to claims 7 and 19, Inoue and Wootten disclose the metering pump of claim 6 and 18 above. Inoue discloses all the claimed subject matter except the cartridge housing has an axial cavity with a spring disposed therein, the spring configured to apply an axial force to the plunger.
Nocon invention related to a piston member, to a pump head, to a high-pressure pump for pumping fluid, to a sample separation apparatus discloses a biasing element 400 embodied within 250 (cartridge) as a helical spring which can be biased when the piston member 200 moves forwardly. This biases the biasing element 400 so that a later relaxation of the biasing element 400 contributes to the back-driving of the piston member 200 to its position on the right-hand side of FIG. 4 (¶0079).
Accordingly, it would have been an obvious matter of design choice to modify Inoue’s cartridge to dispose a spring in the axial cavity as disclosed in Nocon’s invention in order for the spring to apply an axial force to the plunger. The provision of a spring member can improve the sealing performance, for instance by imparting an outwardly oriented biasing force from the piston member onto a circumferential wall surface of the piston chamber. 
With respect to claims 8 and 20, Inoue and Wootten disclose the metering pump of claims 5 and 20 above. Inoue is silent about a guide washer affixed to the plunger hub.
Nocon invention related to a piston member, to a pump head, to a high-pressure pump for pumping fluid, to a sample separation apparatus discloses a guide washer affixed to the plunger hub (Pump 20 comprises a gold-plated flat sealing 402 at the flange face sealing between the hollow cylinder 312 and the base body 314, see ¶[0079]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Inoue with the teachings of Nocon so that Inoue’s cartridge will have a washer as disclosed in Nocon’s invention in order to seal the gap in between the hollow cylinder and the base body. 
With respect to claims 9 and 21, Inoue and Wootten disclose the metering pump of claims 8 and 20 above. Inoue discloses the guide washer is gold plated instead of formed from a polymer. However, it would have been an obvious matter of design choice to use a washer formed from a polymer instead of gold plated washer as claimed since, it’s within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Wootten as applied to claim 13 above, and further in view of KOCHERSPERGER.
With respect to claim 14, Inoue and Wootten disclose the metering pump of claim 13 above. Inoue further discloses a second pulley (toothed portion 70) and gears 56 and 58 coupling the first (60) and second pulleys (70). Inoue discloses all the claimed invention except a pully belt coupling the first and second pulleys. 
KOCHERSPERGER invention related to a high-pressure micro-volume syringe pump particularly suited to for analytical separations discloses the high-pressure micro-volume syringe pump comprising a first timing pulley (215) mounted to a motor drive shaft (210), a second timing pulley (225) mounted to a jack shaft (230), and a timing belt (220) drivably connecting the first timing pulley (215) and the second timing pulley (¶0023).
Accordingly, it would have been an obvious matter of design choice to employ a timing belt as disclosed KOCHERSPERGER invention instead of gear mechanisms to couple the two pulleys as disclosed in Inoue’s invention in order to transmit rotational motion between the two pulleys. Doing so, provide mechanical dampening to reduce the amount of vibration transmitted from the motor to the nut.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2855            


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855